Citation Nr: 1142484	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  06-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for arthritis of the left shoulder with rotator cuff tear and subluxation of the humeral head.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1980 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The case was remanded by the Board in June 2010 to obtain additional private and VA treatment records and to afford the Veteran a new VA examination.  A review of the record reflects compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of service connection for a right shoulder disorder, to include as secondary to the Veteran's service-connected left shoulder disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The service-connected arthritis of the Veteran's left shoulder with rotator cuff tear and subluxation of the humeral head is manifested by infrequent episodes of recurrent dislocation at the scapulohumeral joint with guarding of movement at shoulder level and by limitation of motion no worse than 150 degrees of forward elevation, 120 degrees of abduction, 55 degrees of external rotation, and 45 degrees of internal rotation.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for arthritis of the left shoulder with rotator cuff tear and subluxation of the humeral head have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45,4.71a, Diagnostic Code (DC) 5202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional letter dated in November 2003 apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

A letter dated in March 2006 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the March 2006 letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  This was followed by multiple readjudications of the increased rating claim and issuance of supplemental statements of the case (SSOCs), most recently in July 2011.

Also, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issue on appeal were obtained in December 2003, August 2005, January 2006, and July 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

Accordingly, VA has no duty to inform or assist that has not been met.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the background discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disability.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, the Board has found that staged ratings are not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Here, the Veteran contends that he is entitled to a rating in excess of 20 percent for the service-connected arthritis of the left shoulder with rotator cuff tear and subluxation of the humeral head due to the severity and frequency of his symptomatology.  Specifically, the Veteran contends that he is entitled to an increased rating for the implications of his permanently damaged and non-repairable shoulder.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the arthritis of the Veteran's left shoulder with rotator cuff tear and subluxation of the humeral head has resulted in dislocations of the shoulder and has been shown to cause limitation of motion of the left shoulder.  This service-connected disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5202, which evaluates impairment of the humerus.  As the Veteran is right hand dominant, ratings for the minor arm apply.
Specifically, pursuant to DC 5202, a 70 percent rating is assigned when there is loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, DC 5202 (2010).  A 50 percent rating is assigned when there is nonunion of the humerus (false flail joint).  Id.  A 40 percent rating is assigned when there is fibrous union of the humerus.  Id.  A 20 percent rating is assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements; or, when there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level.  Id.  A 20 percent rating is also assigned when there is malunion of the humerus with moderate or marked deformity.  Id.

Limitation of motion of the arm is rated under 38 C.F.R. § 4.71a, DC 5201.  Specifically, pursuant to DC 5201, a 30 percent rating is assigned when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2010).  A 20 percent rating is assigned when motion is limited to midway between side and shoulder level.  Id.  A 20 percent rating is also assigned when motion is limited to the shoulder level.  Id.  

According to post-service treatment records, an MRI in June 2002 showed a rotator cuff tear, acromioclavicular degenerative joint disease, and diffuse labral tears associated with mild posterior subluxation of the humeral head.  A treatment record dated in June 2002 from D.R., M.D. showed essentially full active range of motion, although abduction strength was very weak and painful, and impingement maneuvers were tender.  His distal neurovascular exam was unremarkable.  Another record also dated in June 2002 from R.W., M.D. showed that the Veteran had full passive range of motion; positive impingement tests; forward flexion and external rotation strengths of 5-.  Neurovascular exam was normal, and no instability was noted.  

A record dated in December 2002 from B.B., M.D. indicated that the Veteran had 180 degrees of active and passive forward elevation; external rotation at neutral passively to 70 degrees; external rotation at 90 degrees passively to 90 degrees; and internal rotation to T12.  He had weakness with external rotation strength testing of 3/5.  He had strength of 4/5 supraspinatus isolation testing, and strength of 5/5 internal rotation and anterior deltoid strength testing.  He had no deltoid atrophy, but did have significant atrophy of the infraspinatus and supraspinatus fossa.  There was no acromioclavicular joint tenderness, no pain with impingement testing, and no pain with horizontal abduction.  Instability examination was negative.  

The Veteran was afforded a VA examination in December 2003.  He reported constant pain rated as three on a scale of one to ten (3/10).  He also reported stiffness, weakness, and lack of stability.  The Veteran reported that he was unable to lift his arm above his shoulder.  He was careful with his shoulder to prevent flare-ups.  He did not do any activity that required rotating movements or lifting above the head; he also limited the things he could do in his employment as a caretaker/landscaper.  He denied any significant dislocation or recurrent subluxation of the shoulder.  He did not use any corrective devices.  On examination, the Veteran had significant atrophy of the posterior aspect of the deltoid muscle.  He had full range of motion with flexion to 180 degrees; extension to 50 degrees; abduction to 180 degrees; adduction to 50 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  Strength was 5/5 and equal bilaterally between the upper extremities.  The Veteran was diagnosed with minor left shoulder degenerative joint disease and left shoulder rotator cuff tear.

The Veteran was afforded a second VA examination in August 2005.  He reported constant pain rated as 4/10, with acute pain rated as 8/10 precipitated by lifting his shoulder over his head and quick movement of the left arm.  He reported having weakness, stiffness, and lack of endurance.  He was still employed as a landscaper.  He limited lifting his shoulder above his chest as well as rotary movement of his shoulder, mowing with his arms extended, and playing any sports.  He denied the use of assistive devices.  The Veteran functioned with a strong deltoid muscle.  He denied any dislocation or recurrent subluxation.  He reported that he had to decrease his activity secondary to increased pain.  Examination revealed significant atrophy of the posterior aspect of the deltoid muscle.  He had full range of motion with flexion to 180 degrees; extension to 50 degrees; abduction to 180 degrees, adduction to 50 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  He had no additional decreased range of motion with repetitive testing.  Strength was 5/5 and equal bilaterally.  The diagnosis was left shoulder degenerative joint disease, progressed from previous examination; left shoulder rotator cuff tear; and left shoulder labral tears.  

The Veteran was afforded a third examination in January 2006.  He reported that no assistive devices were needed and that repetitive use and weather changes bothered his shoulder.  The Veteran had pain, weakness, and stiffness.  He was currently working part-time in combination with his left shoulder and recent back surgery.  He could do normal daily activities.  No other specific flare-ups were noted or identified.  Examination revealed some atrophy of the left shoulder compared to the right side.  There was a little bit of aching and tenderness, and he had a definite long head biceps tendon rupture to the left shoulder.  He had flexion and abduction to 180 degrees and internal and external rotation to 90 degrees with some pain at the extremes.  The Veteran had pain with resisted motion in the left shoulder.  There were no signs of instability.  There was a little bit of weakness to internal and external rotation.  The Veteran had excellent strength to push/pull in the left shoulder.  Repetitive use caused increased aches, pains, soreness, tenderness, and fatigability.  No change in range of motion on examination was noted.  The diagnosis was arthritis to the left shoulder and rotator cuff and biceps tendon rupture, left shoulder.

A VA treatment record dated in June 2008 revealed that the Veteran had full active and passive range of motion with good strength.  The Veteran reported having relatively painless range of motion without weight in July 2008.  A July 2008 orthopedic record indicated that the Veteran had pain with overhead activities, but could do his activities of daily living.  Range of motion testing revealed forward flexion to 170 degrees; abduction to 120 degrees; external rotation to 45 degrees; and internal rotation to T12.  There was no impingement or acromioclavicular joint tenderness.  The Veteran was mildly weak in external rotation and supraspinatus strength testing.  There was significant wasting in the supra and infra spinatus fossae.  

A treatment record from J.B, M.D. dated in September 2008 indicated that the Veteran complained of function and weakness.  He had pain with overhead activities.  He felt that his shoulder limited his recreation, but did not substantially interfere with the quality of his life.  He had no night pain and no neurovascular complaints.  Examination revealed substantial supra and infraspinatus wasting on the left compared to the right.  Motion was symmetric and there was no end range lag.  Strength was weak on the left, 4/5 and resisted external rotation and forward elevation; 5/5 in internal rotation.  He had positive impingement signs; a Popeye deformity; no shoulder instability; and no anterior-superior escape.  A record from J.M., M.D. dated in October 2008 revealed complaints of pain and stiffness.  He had near full active range of motion; strength of 5/5; and some mild crepitus.  He was neurovascularly intact distally, and had significant atrophy of the musculature of the supraspinatus and infraspinatus fossae.  Dr. J.M. noted that the Veteran had surprisingly good function.  

At a VA examination in July 2010, the Veteran reported pain, weakness, stiffness, instability and fatigability; he denied swelling.  No assistive devices were needed.  The Veteran did landscape work; flare-ups occurred with mulching or mowing.  He was able to perform routine daily activities, although it was painful to do so at times.  Range of motion testing revealed flexion to 150 degrees; abduction to 120 degrees; external rotation to 55 degrees; and internal rotation to 45 degrees.  There was discomfort with overhead motion, internal rotation, and external rotation.  There was no additional limitation of motion with repetition related to weakness, fatigue, or incoordination.  Flare-ups consisted of an increase in pain and occurred with increase in activity or after laying on his shoulder to sleep.  Physical examination revealed no laxity or effusion.  There was some tenderness along the anterior glenohumeral joint line.   There was no ankylosis or impairment of the humerus, clavicle, or scapula.  There was weakness (4/5) for internal rotation, external rotation, and abduction.  The Veteran was diagnosed with advanced degenerative joint disease of the left shoulder with rotator cuff tear and subluxation of the humeral head.  

Based on a review of the evidence, the Board finds that a rating in excess of 20 percent for the service-connected arthritis of the left shoulder with rotator cuff tear and subluxation of the humeral head is not warranted at any time during the pendency of this appeal.  As discussed above, the Veteran is currently assigned a 20 percent rating under DC 5202, due to impairment of the humerus consisting of -dislocation of the humerus.  The next higher rating of 40 percent under DC 5202 requires that there is fibrous union of the humerus, which has never been shown.  The Board has also considered whether the Veteran is entitled to a higher rating under any of the other diagnostic codes used for rating the shoulder, but finds that a rating in excess of 20 percent is not warranted.  Ankylosis of the scapulohumeral articulation has not been shown.  So, a rating under DC 5200 is not warranted.  Limitation of motion has not been shown to be limited to 25 degrees from the side.  So, a rating of 30 percent under DC 5201 is not warranted.  The highest rating available under DC 5203 is 20 percent, which the Veteran is already receiving.  Therefore, a rating in excess of 20 percent under any of the diagnostic codes used for rating the shoulder is not warranted.  38 C.F.R. § 4.71a, DCs 5200, 5201, 5203 (2011).  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the  arthritis of the Veteran's left shoulder with rotator cuff tear and subluxation of the humeral head warrants a rating in excess of 20 percent at any time during the pendency of this appeal.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for an evaluation in excess of 20 percent for this service-connected disability at any time during this appeal.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the arthritis of the Veteran's left shoulder with rotator cuff tear and subluxation of the humeral head has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the arthritis of the left shoulder with rotator cuff tear and subluxation of the humeral head has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for arthritis of the left shoulder with rotator cuff tear and subluxation of the humeral head is denied.


REMAND

According to a report of the January 2006 VA examination, the examiner stated that the "[V]eteran is currently not able to do his normal job because of a combination of a shoulder and a back problem.  Consequently, he is only working part-time at this time."  In this regard, the Board notes that, in addition to the service-connected arthritis of the left shoulder with rotator cuff tear and subluxation of the humeral head (20%), service connection is also in effect for degenerative changes of the cervical and thoracic spine with cervical radiculopathy and mild atrophy of the left triceps (20%).  

Clearly, based on this evidentiary posture, the issue of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Prior to adjudication of this claim, however, the Board believes that further evidentiary development is necessary-to include a pertinent VA examination to clarify the extent, if any, to which the Veteran's service-connected left shoulder and back disabilities may have on his employability.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the effect, if any, of his service-connected left shoulder arthritis with rotator cuff tear and subluxation of the humeral head and service-connected cervical and thoracic spine degenerative changes with cervical radiculopathy and mild atrophy of the left triceps on his employability.  The claims folder must be made available to the examiner, who should acknowledge in the evaluation report that he/she has reviewed the file.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should opine as to whether the Veteran's service-connected left shoulder and back disabilities alone preclude the Veteran from engaging in substantially gainful employment.  Rationale for all opinions expressed should be provided in the examination report.  

3.  After completing the requested action, adjudicate the issue of entitlement to a TDIU.  If this benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


